65 F.3d 177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kirk Alfred HASSAN, Defendant-Appellant.
No. 94-50467.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 23, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Kirk Alfred Hassan appeals his conviction and sentence after pleading guilty to being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g).  Pursuant to Anders v. California, 386 U.S. 738 (1967), Hassan's attorney has filed a brief stating that she finds no issues for review.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
We AFFIRM the district court's judgment and GRANT the motion of Karen L. Landau, Esq., to withdraw as counsel of record.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3